Judgment unanimously affirmed without costs. Memorandum: After Supreme Court directed a verdict in plaintiffs’ favor on the issue of liability at the trial of this products liability action, the jury returned a verdict awarding plaintiffs no damages. The court properly denied plaintiffs’ motion to set aside the verdict as contrary to the weight of the evidence (see, CPLR 4404 [a]). There is a fair interpretation of the evidence that plaintiffs did not sustain an identifiable compensable injury or any economic loss (see generally, Nicastro v Park, 113 AD2d 129, 134-135). (Appeal from Judgment of Supreme Court, Onondaga County, Buckley, J. — Negligence.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.